DETAILED ACTION
1.	Applicant’s Amendment to the Claims filed September 30, 2021 are received and entered.
2.	Claims 1, 7, and 10 – 12 are amended.  Claims 1 – 12 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument / Amendment
4.	The rejection of claim 7 under 35 USC 112(b) is WITHDRAWN in view of the Amendment.
5.	On pages 9 – 10 of the Response, Applicant argues that “there is no reasonable basis for” Xu’s FIG. 9 occurring after the display system is unlocked.  Specifically, Applicant argues that “there would have been no reason or rationale to have applied a first display mode as allegedly present in Xu to be present in Shinozaki at these claimed transition points without hindsight afforded by the instant application.”
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  As set forth in the previous Office Action, the “second state” corresponds to a state in which the device of Shinozaki is locked and requests input of an unlocking pattern (FIGS. 11A, 11B).  Additionally, as also set forth in the previous Office Action, Shinozaki are unlocked and able to execute applications.
Xu discloses that, in certain scenarios, display 921 of mobile device 920 may include the same content as that displayed on HMD 910.  Specifically, when an image or video application is being executed, the same content may be displayed on mobile device 920 and HMD 910 when mobile device 920 overlaps a field of view of HMD 910 (FIG. 9; paragraphs [0252], [0253]).  Additionally, when a game application is being executed, the same content may be displayed on display 1820 of mobile device and HMD when the display 1820 of mobile device overlaps a field of view 1810 of HMD (FIG. 18; paragraphs [0296], [0298]).
A person of ordinary skill in the art would appreciate that once an electronic device is unlocked, a user can select an application to be executed.  When the teachings of Shinozaki and Xu are combined, unlocking the device of Shinozaki [second state] followed by executing the game application of Xu while the mobile device and HMD are positioned in an overlapping manner would result in the combined system of Shinozaki and Xu displaying content in the “first display mode”.
In other words, when applying the game application and the sharing of overlapping display content between mobile device and HMD of Xu to the disclosure of Shinozaki, this combination would yield displaying content in the “first display mode” when the display system transitions from the second to third state in response to unlocking input and execution of the game application when mobile device and HMD have overlapping fields of view.  While this combination requires the extra step of the 
There is nothing in the analysis above that amounts to impermissible hindsight.  There are no specific teachings that are relied upon that are from Applicant’s disclosure.  Instead, the Office’s conclusion is exclusively based on the teachings of Shinozaki and Xu when considered with respect to Applicant’s claim language.
For at least the reasons set forth above, Applicant’s argument is unpersuasive.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (U.S. Pub. 2015/0212681) in view of Xu et al. (U.S. Pub. 2017/0308258).
Regarding claim 1, Shinozaki teaches: a display system (FIG. 1A; paragraph [0141]; display system including a head-mounted display [HMD] 100 and terminal device 200), comprising:
a display device including a first display unit that displays a first image (FIGS. 1, 2; paragraph [0143]; HMD 100 includes display section 110 which displays content to a 
a control device to be coupled to the display device, the control device including a second display unit and a touch sensor (FIGS. 1, 3, 5; paragraphs [0166], [0168]; terminal device 200 includes second display section 210 which may be a touch panel 290 and would thus include a display unit and a touch sensor),
wherein the display system executes:
a second display mode in which the first display unit displays the first image and the second display unit displays a second image different from the first image (FIGS. 11A, 11B; paragraph [0275]; after an unlocking process, unlocked notification screen ULIM is displayed on first display section 110 of HMD 100 while second display section 210 of terminal device 200 displays a screen including a clock.  Accordingly, at the end of an unlocking process, the display on first display section 110 and second display section 210 are different from each other [second display mode]),
a first state in which the second display unit stops displaying the first image (It is well-known, conventional, and likely inherent that in electronic devices such HMD 100 and terminal 200, these devices can be placed in a power-off state [first state].  Accordingly, when terminal device 200 is in a power off state, second display section 210 is turned off and stops displaying content);
a second state in which the control device requests a specific operation (FIG. 11A; paragraphs [0273] – [0275]; when the device is in a powered on state and locked [second state], an unlocking process start image LIM is displayed by second 
a third state in which the control device executes an application (FIGS. 11A, 11B; paragraph [0275]; after unlock input has been applied to terminal device 200, the display system is unlocked [third state].  It is implied and suggested through FIG. 11A and the disclosure of Shinozaki that unlocking the device places the system into a status where applications can be executed).
Shinozaki fails to explicitly disclose: the touch sensor is arranged in an overlapping manner with the second display unit, and the display system executes a first display mode in which the first display unit displays the first image and the second display unit displays the first image.
However, in a related field of endeavor, Xu discloses: a display system with a mobile device and an HMD that communicate with one another (Abstract).  Additionally, Xu discloses that the display content between a mobile device 2001 and an HMD image 2000 are different when the mobile device 2001 and HMD field of view do not overlap (FIG. 20, paragraphs [0303], [0304]).
With regard to claim 1, Xu teaches: the touch sensor is arranged in an overlapping manner with the second display unit (FIG. 1B; paragraph [0056]; display unit 151 includes an inter-layered structure of a display and a touch sensor in order to facilitate a touch screen.  In this manner, the display and touch sensor components of display unit 151 are arranged to overlap one another), and
the display system executes a first display mode in which the first display unit displays the first image and the second display unit displays the first image (FIG. 9, 18; 
Neither Shinozaki nor Xu explicitly disclose: when the display system transitions from the first state to the second state, or the display system transitions from the second state to the third state, the display system executes the first display mode.
However, the combination of Shinozaki and Xu teaches: when the display system transitions from the first state to the second state, or the display system transitions from the second state to the third state, the display system executes the first display mode (Shinozaki; FIGS. 11A, 11B; paragraphs [0273] – [0275]; as set forth above, the device may locked and requesting unlocking input [second state].  Subsequent to unlocking, it is implied and suggested that applications can be executed [third state].  Xu; FIGS. 9, 18; paragraphs [0252], [0253], [0296], [0298]; as set forth above, the display system may be in a mode [first display mode] in which a video / image application is being executed [third state] and the content of display 921 [first image] is displayed by both the mobile device 920 and the HMD 910 is the same when mobile device 920 overlaps virtual image 911 of HMD.  Alternatively, the display system may be in a mode [first Shinozaki and Xu teaches that when the system transitions from a locked state requesting unlocking input [second state] to a state in which an application is being executed [third state] where the mobile device and HMD overlap one another, the mobile device and HMD both display the same content [first image] and are thus in the first display mode.  While this combination requires the extra step of the mobile device and HMD overlapping one another, this additional step is not excluded by Applicant’s claim language).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki and Xu to yield predictable results.  More specifically, the teachings of a display system with a HMD and a mobile device having a touchscreen where the system transitions between different states in response to turning on power, unlocking the system, and executing applications where different content can be displayed on the HMD and mobile device, as disclosed by Shinozaki, are known.  Additionally, the teachings of a display system with a HMD and a mobile device with touchscreen having overlapping display and touch layers where the system can display the same content on both the HMD and mobile device during the execution of an application when the HMD and mobile device overlap one another, as taught by Xu, are known as well.  The combination of the known teachings of Shinozaki and Xu would yield the predictable results of a display system with a HMD and a mobile device having a touchscreen with 
In other words, it would have been obvious to utilize a layered touchscreen, as disclosed by Xu, in place of the generic touchscreen of Shinozaki to fill in the gaps of the disclosure of Shinozaki.  Additionally, it would have been obvious to incorporate the display of the same content on both the HMD and mobile device when the HMD and mobile device overlap while an application is being executed as disclosed by Xu, after the display system is unlocked, into the system of Shinozaki.  Such a combination merely requires incorporating known features and interactions from one display system having a connected HMD and mobile device to another similar display system.  This combination would merely allow a user to utilize the particular functions of Xu in the system of Shinozaki by merely including examples of how such a system can be utilized during normal operation.  Specifically, the combination of Shinozaki and Xu renders obvious a system that when transitioning from a locked state requesting unlocking input [second state] to a state in which an application is being executed [third state], the mobile device and HMD both display the same content [first image] and are thus in the first display mode when the mobile device and HMD overlap one another.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing Shinozaki and Xu to yield the aforementioned predictable results.
Regarding claim 2, Shinozaki fails to explicitly disclose: wherein transition from the first state to the second state causes the first display unit and the second display unit to be in the first display mode.
However, Shinozaki discloses that second display section 210 of terminal device 200 displays an “unlocking process start image” LIM when the device is in a powered on state [transitioned from the first state to the second state] (FIG. 11A; paragraph [0273]).
While the unlocking process start image LIM is not disclosed as also being displayed on first display section 110 of HMD 100.
However, it is obvious to a person of ordinary skill in the art to provide unlocking process start image LIM to first display section 110 as well prior to initiating the unlocking process.  Such a modification of Shinozaki merely requires allowing a user to view the unlocking process start image LIM on both the terminal device 200 and the HMD 100 before a user taps second display section 210 to initiate the unlocking process.  This modification of Shinozaki merely fills in the gaps of what happens on HMD 100 when unlocking process start image LIM is initially displayed.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the disclosure of Shinozaki to display the unlocking process start image LIM on both the terminal device 200 and the HMD 100 when the device transitions from being powered off [first state] to being powered on and locked [second state].
Regarding claim 3, Shinozaki teaches: wherein the display device includes a first display control unit configured to control display on the first display unit based on data input from the control device (FIGS. 5, 11B; paragraphs [0171], [0273], [0274]; display control section 120 controls what is displayed on first display section 110 of HMD 100.  In response to a user applying a tap touch input to second display section 210 of terminal device 200, display control section 120 controls first display section 110 of HMD 100 to display unlocking screen KIM),
the control device includes a second control device configured to generate data for controlling display on the first display unit, control display on the second display unit, and execute an application (FIGS. 5, 11A; paragraphs [0169], [0271], [0273], [0274], [0287]; second display control section 220 controls what is displayed on second display section 210 of terminal device 200.  It is implied that second display control section 220 also controls the touch sensing portion of second display section 210 and the disclosed responses to touch inputs.  Specifically, second display control section 220 responds to a tap input on an unlocking process start image LIM on second display section 210 of terminal device 200 to set second display section 210 to a non-display state.  This tap in out on second display section 210 to which second display control section 220 responds results in first display section 110 of HMD 100 displaying unlocking screen KIM.  Accordingly, second display control section 220 is responsible for the initialization and execution of at least a process / application for unlocking the display system by controlling both first display section 110 and second display section 210), and
the second control unit causes the control device to transition to the second state when an activation condition is satisfied in the first state (FIGS. 5, 11A; paragraph 
Regarding claim 4, Shinozaki teaches: wherein when the specific operation is detected by the touch sensor, transition from the second state to the third state is performed in a display mode set in advance among the plurality of display modes (FIGS. 5, 11A; paragraphs [0273] – [0275]; when the display system is in a powered on state and locked [second state], second display control section 220 responds to a tap input and an unlocking pattern [specific operation] applied to second display section 210 of terminal device 200 to transition the display system to an unlocked [third] state.  This unlocked [third] state includes the display of unlocked notification screen ULIM and is interpreted as an “unlocked notification display mode”).
Regarding claim 5, Shinozaki teaches: wherein the specific operation corresponds to an unlocking operation for instructing cancellation of a locked state of the control device (FIGS. 5, 11A; paragraphs [0273] – [0275]; as set forth above, the “specific operation” results in unlocking the terminal device 200).
Shinozaki nor Xu explicitly disclose: the second control unit causes the control device to transition to the third state when the specific operation is detected by the touch sensor in the second state.
However, the Examiner takes Official Notice that it was well-known in the art before Applicant’s effective filing date of the claimed invention for electronic devices to resume the execution of applications that were not previously closed when the electronic device is unlocked.  For evidence of this taking of Official Notice, please see Windows and Android operating systems, specifically the functions associated with a sleep or hibernate function which locks a device without shutting down applications that are being executed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki, Xu, and well-known teachings to yield predictable results.  More specifically, the teachings of a display system with a HMD and a mobile device where the system is unlocked in response to user input and executes applications, as taught by the combination of Shinozaki and Xu, are known.  Additionally, the teachings of resuming the execution of an application that were not previously closed when an electronic device is unlocked, as are well-known in the art, are known as well.  When these teachings are combined, they would yield the predictable result of a display system with a HMD and a mobile device where the system is unlocked in response to user input and executes applications, where an application that was not previously closed is automatically resumed when the device is unlocked.  In other words, it would have been obvious to automatically execute the game application of Xu when the combined system Shinozaki and Xu are unlocked if the game application was not closed before locking.  Accordingly, when the well-known teachings above are incorporated into the combination of Shinozaki and Xu, the mobile device would automatically transition to the “third state” [executing an application] in response to the “specific operation” [unlocking input] applied in the “second state” [locked state awaiting unlocking input].  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki, Xu, and well-known teachings in the art to yield the aforementioned predictable results.
Regarding claim 6, Shinozaki fails to explicitly disclose: wherein the control device includes an operation unit including an operation element, and transition from the first state to the second state is performed in accordance with an operation on the operation unit.
However, it is well-known and conventional for smartphones to include power buttons that transition a device from a powered-off [first] state to a powered-on and locked [second] state.  Evidence for such well-known and conventional teachings can be found via the earliest versions of the Apple iPhone®.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the explicit disclosure of Shinozaki to include a well-known and conventional power button to transition the device from a powered-off [first] state to a powered-on and locked [second] state.  Such a modification merely requires utilizing well-known and conventional teachings to fill in the gaps of Shinozaki as to how the 
Regarding claim 7, Shinozaki teaches: wherein a current display mode is identified on the first display unit (FIG. 11B; paragraph [0274]; unlocking screen KIM is displayed by first display section 110 of HMD 100 in response to HMD 100 being in an unlocking mode, i.e., the current mode at the time of this particular display).
Regarding claim 8, Shinozaki fails to explicitly disclose: wherein the second display mode includes any of a virtual device mode for displaying a virtual input device on the second display unit, a character input mode for displaying, on the second display unit, a user interface for inputting characters, and an input pad mode for using the second display unit as an input pad.
However, Xu teaches: wherein the second display mode includes any of a virtual device mode for displaying a virtual input device on the second display unit, a character input mode for displaying, on the second display unit, a user interface for inputting characters (FIG. 11; paragraphs [0257], [0258]; display 1121 of mobile device 1120 displays a virtual keyboard when mobile device 1120 is located at a search word input window of the virtual image 1111 of the HMD 1110.  In this scenario [second display mode], the content on display 1121 and virtual image 1111 is “different”, which is in contrast to the illustration in FIGS. 9 and 10 where the content on the mobile device and the HMD are the same), and an input pad mode for using the second display unit as an input pad.
Shinozaki and Xu to yield predictable results.  More specifically, the teachings of a display system with a HMD and a mobile device where different content can be displayed on the HMD and mobile device, as disclosed by Shinozaki, are known.  Additionally, the teachings of a display system with a HMD and a mobile device where the system can display the same content on the HMD and mobile device when the mobile device overlaps a first portion of the virtual image of the HMD and can display different content on the HMD and mobile device where the mobile device displays a virtual keyboard when overlapping a search word input window of the virtual image of the HMD, as taught by Xu, are known as well.  The combination of the known teachings of Shinozaki and Xu would yield the predictable results of a display system with a HMD and a mobile device where the system can display the same or different content on the HMD and mobile device during the execution of an application depending on the application and the specific location of overlap between the mobile device and the virtual image of the HMD.  In other words, it would have been obvious to incorporate the specific embodiment of FIGS. 9 – 11 of Xu into the device of Shinozaki.  Such a combination would merely require the particular functions of Xu relative to a search word input window and a virtual keyboard to be available in the system of Shinozaki.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki and Xu to yield the aforementioned predictable results.
Regarding claim 9, Shinozaki fails to explicitly disclose: wherein the second display mode includes the character input mode, and the display mode is switched to the character input mode when the application requires character input, and the display mode before the switching to the character input mode is executed when the character input is completed.
However, Xu teaches: wherein the second display mode includes the character input mode, and the display mode is switched to the character input mode when the application requires character input (FIG. 11; paragraphs [0257], [0258]; display 1121 of mobile device 1120 displays a virtual keyboard when mobile device 1120 is located at a search word input window of the virtual image 1111 of the HMD 1110 so that a user may input characters via the virtual keyboard), and the display mode before the switching to the character input mode is executed when the character input is completed (FIGS. 9, 13a, 13b; paragraphs [0253], [0258]; as set forth above, the “character input mode” is entered into when mobile device 1120 is located at a search word input window of virtual image 1111.  When mobile device 1120 is not located at a search word input window of virtual image 1111, mobile device 1120 may display a portion of virtual image 1111 [first display mode].  Accordingly, when a user moves the mobile device 1120 in the field of view of virtual image 1111 from overlapping a search word input window, when a user’s character input has been completed, to overlapping virtual image 1111 but not a search word input window, mobile device 1120 would return to displaying a portion of virtual image 1111 [first display mode]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Shinozaki and Xu to yield predictable results for at least the reasons set forth above with regard to claim 9.
Regarding claim 10, Shinozaki teaches: a display system (FIG. 1A; paragraph [0141]; display system including a head-mounted display [HMD] 100 and terminal device 200), comprising:
a head-mounted display device to be mounted on a head of a user, the head-mounted display device including a first display unit (FIGS. 1, 2; paragraph [0143]; HMD [head-mounted display] 100 includes display section 110); and
a control device to be coupled to the head-mounted display device, the control device including a second display unit and a touch sensor (FIGS. 1, 3, 5; paragraphs [0166], [0168]; terminal device 200 includes second display section 210 which may be a touch panel 290 and would thus include a display unit and a touch sensor).
The remainder of this claim is a repetition of the subject matter that has already been rejected above with regard to claim 1.  Accordingly, the remainder of this claim is rejected for at least the same reasons as set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for purposes of brevity.
Regarding claim 11, this claim is a method recitation of the functional processes rejected above with regard to claim 1.  Accordingly, this claim is rejected for at least the same reasons as set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action for purposes of brevity.
Regarding claim 12, Shinozaki teaches: a non-transitory computer-readable storage medium storing a computer-executable program for controlling a control device (FIG. 5; paragraphs [0148], [0164], [0284]; the processes performed by the display system may be implemented by a program stored in a computer-readable device for execution by a processor such as processing section 130 of terminal device 200).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626